EXHIBIT 10.3

SHARE EXCHANGE AGREEMENT


by and among


Celtic Biotech Iowa, Inc. (“Purchaser“)
An Iowa Corporation,


and


Celtic Biotech Limited (“Acquiree”),
An Irish Limited Company,


Together (the “Parties”) or Individually (a “Party”)
 
June 4, 2014
 
 
1

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement, dated as of June 4, 2014 (this “Agreement”), is
made and entered into by and among Celtic Biotech Iowa, Inc., incorporated in
the State of Iowa (“Purchaser”), and Celtic Biotech Limited, an Irish Limited
Company (“Acquiree”) (together (the “Parties”) and individually (a “Party”)).


R E C I T A L S


WHEREAS, the Acquiree is seeking a partner for its continued development and the
eventual marketing of its Intellectual Properties (the “IP”) and those products
developed from that IP.


WHEREAS, Purchaser has agreed to provide partner with Acquiree to continue
development of Acquiree’s IP and products developed from that IP.


WHEREAS, upon Close of this Agreement, the Board of Directors of both the
Purchaser and the Acquiree will have adopted resolutions approving the
acquisition, by Purchaser of Acquiree, through the exchange of shares between
Purchaser and Acquiree (the “Acquisition”), upon the terms and conditions
hereinafter set forth in this Agreement.


WHEREAS, the Acquiree must obtain the permission of its Stockholders to enact
the terms of the Acquisition by attaining a vote of those Acquiree issued shares
eligible to vote, and such vote must be of at least 95% for approval of the
terms of this Agreement in order for the terms and conditions of this Agreement
to be enacted (the “Approval”).


WHEREAS, upon Approval, and following consummation of the terms and conditions
of this Agreement, Acquiree will become a subsidiary of Purchaser.


WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) of the US Code and the regulations
corresponding thereto, so that the Acquisition shall qualify as a tax free
reorganization under the Code, and that this share exchange transaction shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
A G R E E M E N T


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE 1

THE TRANSACTION


1.1 Certain Definitions. The following capitalized terms as used in this
Agreement shall have the respective definitions:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Approval” This Agreement will be: (i.) enacted should the Acquiree receive a
shareholder vote which is at least 95% of the voting shares of Acquiree voting
for the adoption of this Agreement, or (ii.) annulled, should the Acquiree
receive a shareholder vote which is less than 95% of the voting shares of
Acquiree for the adoption of this Agreement.
 
“Close” means the state where all the terms and conditions necessary to affect
the Acquisition of Acquiree by Purchaser have been completed and the Acquiree
has become a subsidiary of Purchaser.
 
“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law and the regulations and rules issued pursuant to that act or any
successor law.


“FINRA” means Financial Industry Regulatory Authority.
 
“Knowledge” means the notice, acknowledgement, receipt or presence of any data
by or to the officers, directors or advisors of the referenced Party.


 “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an adverse effect on either referenced Party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of Acquiree.


“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.


 “Securities Act” means the Securities Act of 1933, as amended.


“Section 368(a)(1)(B)” refers to Title 26 › Subtitle A › Chapter 1 › Subchapter
C › Part III › Subpart D › subsection 368 of the US Code.


 
3

--------------------------------------------------------------------------------

 
 
“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.


“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.


“Transaction” means the transactions, transfer of ownership and change of
control contemplated by this Agreement.


“US” means and includes the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia.


“US Code” means the official code of laws of the federal government of the
United States of America.
 
1.2. Pre-Closing. Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined) the parties shall do the following:


(a) Acquiree will obtain Approval of the terms and conditions of this Agreement,
no later than 90 days following the execution of this Agreement. Upon receipt of
Approval, Acquiree will notify Purchaser of such Approval; then
 
(b) The Parties will mutually deliver those items called for in Article 7; then
 
(c) The Purchaser will issue to Acquiree certificates representing 474,419
shares of the Purchaser’s Series B Preferred Stock (the “Exchange Shares”)
having those material attributes as detailed in Exhibit A, and a stated value of
$2,229,924.00 (the “Purchase Price”); then
 
(d) Acquiree will issue to Purchaser shares of its common stock to Purchaser
equal to 95% of its securities on a fully diluted basi (the “Acquiree Shares”);
then
 
(e) The License Agreement, signed on March 10, 2014, between the Purchaser and
the Acquiree, (the “License Agreement”), shall be annulled. The License rights,
as detailed in the Disclosure Schedule 1.2(e), shall revert back to Acquiree
(the LICENSOR in the License Agreement). The 115,839 shares of Series B
Preferred stock paid by Purchaser to Acquiree for the License Agreement
purchase, will be returned to Purchaser to be cancelled; then
 
(f) Acquiree will exchange with its shareholders, the Exchange Shares, for those
common shares of the Acquiree held by the shareholders (Reference is made to the
Exchange Share Chart listed in Exhibit B) which shall be cancelled upon such
exchange.


1.3 The Close. Following the completion of Section 1.2 above, the Acquisition
will be considered Closed.


 
4

--------------------------------------------------------------------------------

 
 
1.4 Post Close. Immediately following the Close:
 
(a) The Acquiree will be placed as a subsidiary of Purchaser in the Purchasers
Corporate Organization Chart and will report its financials to the Purchaser
according to the requirements of the Purchaser.
 
(b) Eoghan Reid shall accept the position and be appointed as Resident Director
of Acquiree and shall be retained in that position for a minimum of 5 years, in
exchange for having 300,000 shares of Acquiree common shares issued in his name.
Such position will require that Eoghan Reid be available and as the registered
agent for the Acquiree in Ireland, responsible for inquiries to/from/of or
related to the Acquiree’s status as an Ireland registered company.
 
(c) The Acquiree will call a meeting of its directors and address the following
items: and
 
i. The Board of Directors will elect and seat Eoghan Reid as a Director and
place him as the Resident Director; and
ii. The Board will elect and seat Cristopher Grunewald and (John Krone) to the
board; and
iii. All remaining board members of Acquiree will resign; and
iv. The board will then amend the Bylaws of Acquiree as follows:
a. The Board of Directors shall consist of 3 Members.
b. Director appointment will be made by Shareholder vote.
c. Directors shall hold their seats for 5 years unless removed by the Board; and
v. Paul Reid will operate as President until removed by the Board; and
vi. Operational Financials will be reported to the Purchaser and included in
Purchasers financials; and


(d) Purchaser will deliver to its parent company Spotlight Innovation, Inc.
(“Spotlight”) this Agreement, the Notice of Approval, a statement of Closing and
sufficient information so that Spotlight may make the appropriate securities
disclosures and issue the appropriate press releases.
 
1.5. Further Transactional Items. Upon completion of the Acquisition, the
Purchaser shall:
 
(a) appoint Paul Reid to the board of the Purchaser. The Board will recommend to
its shareholders, that Paul Reid occupy this for a period of five years.
 
1.6 Closing Date. The closing of the Acquisition (the “Closing”) shall take
place on such date as Section 1.2 is completed. Such date is referred to herein
as the “Closing Date.”
 
1.7 Taking of Necessary Action; Further Action. If, at any time following the
Close, any further action is or becomes necessary or desirable to carry out the
purposes of this Agreement, the Purchaser and the Acquiree will take all such
lawful and necessary action.
 
1.8 Tax Consequences. It is intended that the terms and conditions of this
Agreement comply in all respects with Section 368(a)(1)(B) of the US Code and
the regulations corresponding thereto, so that the Acquisition shall qualify as
a tax-free reorganization under the US Code.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF PURCHASER


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, Purchaser hereby represents and warrants to Acquiree and the Acquiree
Stockholders as of the date hereof and as of the Closing Date (unless otherwise
indicated) as follows:


2.1 Organization. Purchaser has been duly incorporated, validly exists as a
corporation, and is in good standing under the laws of the state of Iowa, and
has the requisite power to carry on its business as now conducted.
 
2.2 Capitalization. The authorized capital stock of Purchaser consists of
100,000,000 share of common stock, 500,000 Series A Preferred Stock, 500,000
shares of Series B Preferred Shares 4,000,000 shares of unissued Preferred
Stock. The capitalization of Purchaser is set forth on Schedule 2.2, and as of
Closing the capitalization shall not have changed. All of the issued and
outstanding shares of Purchaser, as of the date of this Agreement are and as of
Closing will be, duly authorized, validly issued, fully paid, non-assessable and
free of preemptive rights. There are no voting trusts or any other agreements or
understandings with respect to the voting of shareholder interests. Except as
set forth in the preceding sentence, no other class of shares or other security
of Purchaser is authorized, issued, reserved for issuance or outstanding. Except
as set forth on Schedule 2.2 there are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Purchaser or any of the Purchaser is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any membership
interests or other securities of Purchaser.
 
2.3 Subsidiaries. As of the Closing, Purchaser has no direct or indirect
subsidiaries.
 
2.4 Certain Corporate Matters. Purchaser is duly qualified to do business as a
corporation and is in good standing under the laws of the State of Iowa.
Purchaser has full corporate power and authority and all authorizations,
licenses and permits necessary to carry on the business in which it is engaged
and to own and use the properties owned and used by it.
 
2.5 Authority Relative to this Agreement. Purchaser has the requisite power and
authority to enter into this Agreement and to carry out its respective
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Purchaser will
have been duly authorized by the Board of Directors of the Purchaser and no
other actions on the part of Purchaser is necessary to authorize this Agreement
or the transactions contemplated hereby. When delivered, this Agreement will
have been duly and validly executed and delivered by Purchaser and will
constitute a valid and binding agreement, enforceable against Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.
 
2.6 Consents and Approvals; No Violations. Except for applicable requirements of
federal securities laws and state securities or blue-sky laws, no filing with,
and no permit, authorization, consent or approval of, any third Party, public
body or authority is necessary for the consummation by Purchaser of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by Purchaser nor the consummation by Purchaser of the
transactions contemplated hereby, nor compliance by them with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of Purchaser, (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, contract, agreement or other
instrument or obligation to which Purchaser is a Party or by which any of their
respective properties or assets may be bound, or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Purchaser, or any
of its properties or assets, except in the case of clauses (b) and (c) for
violations, breaches or defaults which are not in the aggregate material to
Purchaser taken as a whole.
 
 
6

--------------------------------------------------------------------------------

 
 
2.7 Books and Records. The books and records of Purchaser will have been
maintained in accordance with applicable generally accepted accounting
principles.
 
2.8 Intellectual Property. Purchaser has no Knowledge of any claim that, or
inquiry as to whether, any product, activity or operation of Purchaser infringes
upon or involves, or has resulted in the infringement of, any trademarks,
trade-names, service marks, patents, copyrights or other proprietary rights of
any other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened.
 
2.9 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Purchaser,
threatened against or affecting Purchaser or any of its properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Exchange Shares or (ii) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
material adverse effect.
 
2.10 Legal Compliance. To the best Knowledge of Purchaser, no claim has been
filed against Purchaser alleging a violation of any applicable laws and
regulations of foreign, federal, state and local governments and all agencies
thereof.
 
2.11 Contracts. Purchaser is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which they are
a Party or by which they or any of their properties or assets are bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
2.12 Labor Relations. No labor dispute exists or is imminent with respect to any
of the employees of Purchaser which could reasonably be expected to result in a
Material Adverse Effect. Purchaser is in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
2.13 Title to Assets. Purchaser has good and marketable title to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of Purchaser. Any real property and
facilities held under lease by Purchaser is held by it under valid, subsisting
and enforceable leases with which Purchaser is in compliance.
 
2.14 Intentionally Omitted
 
2.15 Foreign Corrupt Practices. Neither Purchaser nor any Purchaser Subsidiary,
nor to the Knowledge of Purchaser, any agent or other person acting on behalf of
Purchaser, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Purchaser (or made by any person acting
on its behalf of which Purchaser is aware) which is in violation of law, or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.
 
 
7

--------------------------------------------------------------------------------

 
 
2.16 Obligations of Management. Each officer and key employee of Purchaser is
currently devoting substantially all of his or her business time to the conduct
of business of Purchaser.
 
2.17 Minute Books. The minute books of Purchaser made available to Acquiree
contain a complete summary of all meetings and written consents in lieu of
meetings of directors and stockholders since the time of incorporation.
 
2.18 Employee Benefits. Purchaser and Purchaser Subsidiary has (including the
two years preceding the date hereof has had) no plans which are subject to
ERISA.
 
2.19 Money Laundering Laws. The operations of Purchaser are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving Purchaser with respect to the Money Laundering
Laws is pending or, to the Knowledge of Purchaser, threatened.
 
2.20 Disclosure. The representations and warranties and statements of fact made
by Purchaser and the Purchaser Subsidiaries in this Agreement are, to the best
Knowledge of the Purchaser, as applicable, accurate, correct and complete and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.
 
ARTICLE 3

(Article 3 Intentionally Omitted)


ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ACQUIREE


Acquiree hereby represents and warrants to Purchaser as of the date hereof and
as of the Closing Date (unless otherwise indicated), as follows:


4.1 Organization. Acquiree has been duly incorporated, validly exists as a
limited liability corporation, and is in good standing under the laws of the
Republic of Ireland, and has the requisite power to carry on its business as now
conducted.
 
4.2 Capitalization. The authorized capital stock of Acquiree consists of
10,000,000 share of common stock and 0 shares of Preferred stock. The
capitalization of Acquiree is set forth on Schedule 4.2, and as of Closing the
capitalization shall not have changed. All of the issued and outstanding shares
of Acquiree, as of the date of this Agreement are and as of Closing will be,
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights. There are no voting trusts or any other agreements or
understandings with respect to the voting of shareholder interests. Except as
set forth in the preceding sentence, no other class of shares or other security
of Acquiree is authorized, issued, reserved for issuance or outstanding. Except
as set forth on Schedule 4.2 there are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Acquiree or any of the Acquiree is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any membership
interests or other securities of Acquiree.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3 Subsidiaries. As of the Closing, Acquiree has no direct or indirect
subsidiaries.
 
4.4 Certain Corporate Matters. Acquiree is duly qualified to do business as a
corporation and is in good standing under the laws of the Republic of Ireland.
Acquiree has full corporate power and authority and all authorizations, licenses
and permits necessary to carry on the business in which it is engaged and to own
and use the properties owned and used by it.
 
4.5 Authority Relative to this Agreement. Acquiree has the requisite power and
authority to enter into this Agreement and to carry out its respective
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Acquiree will
have been duly authorized by the Acquiree shareholders and the Board of
Directors of the Acquiree and no other actions on the part of Acquiree is
necessary to authorize this Agreement or the transactions contemplated hereby.
When delivered, this Agreement will have been duly and validly executed and
delivered by Acquiree and will constitute a valid and binding agreement,
enforceable against Acquiree in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
4.6 Consents and Approvals; No Violations. Except for applicable requirements of
federal securities laws and state securities or blue-sky laws, no filing with,
and no permit, authorization, consent or approval of, any third Party, public
body or authority is necessary for the consummation by Acquiree of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by Acquiree nor the consummation by Acquiree of the
transactions contemplated hereby, nor compliance by them with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of Acquiree, (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, contract, agreement or other
instrument or obligation to which Acquiree is a Party or by which any of their
respective properties or assets may be bound, or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Acquiree, or any
of its properties or assets, except in the case of clauses (b) and (c) for
violations, breaches or defaults which are not in the aggregate material to
Acquiree taken as a whole.
 
4.7 Books and Records. The books and records of Acquiree will have been
maintained in accordance with applicable generally accepted accounting
principles. Set forth on Schedule 4.7 are the assets and liabilities of the
Acquiree.
 
4.8 Intellectual Property. Acquiree has no Knowledge of any claim that, or
inquiry as to whether, any product, activity or operation of Acquiree infringes
upon or involves, or has resulted in the infringement of, any trademarks,
trade-names, service marks, patents, copyrights or other proprietary rights of
any other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened.
 
4.9 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Acquiree, threatened
against or affecting Acquiree or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Exchange Shares or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a material adverse effect.
 
 
9

--------------------------------------------------------------------------------

 
 
4.10 Legal Compliance. To the best Knowledge of Acquiree, no claim has been
filed against Acquiree alleging a violation of any applicable laws and
regulations of foreign, federal, state and local governments and all agencies
thereof.
 
4.11 Contracts. Acquiree is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which they are
a Party or by which they or any of their properties or assets are bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
4.12 Labor Relations. No labor dispute exists or is imminent with respect to any
of the employees of Acquiree which could reasonably be expected to result in a
Material Adverse Effect. Acquiree is in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
4.13 Title to Assets. Acquiree has good and marketable title to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of Acquiree. Any real property and
facilities held under lease by Acquiree is held by it under valid, subsisting
and enforceable leases with which Acquiree is in compliance. Schedule 4.13
contains a list of all assets of Acquiree.
 
4.14 Intentionally Omitted
 
4.15 Foreign Corrupt Practices. Neither Acquiree nor any Acquiree Subsidiary,
nor to the Knowledge of Acquiree, any agent or other person acting on behalf of
Acquiree, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Acquiree (or made by any person acting
on its behalf of which Acquiree is aware) which is in violation of law.
 
4.16 Obligations of Management. Each officer and key employee of Acquiree is
currently devoting substantially all of his or her business time to the conduct
of business of Acquiree.
 
4.17 Minute Books. The minute books of Acquiree made available to Purchaser
contain a complete summary of all meetings and written consents in lieu of
meetings of directors and stockholders since the time of incorporation.
 
4.18 Employee Benefits. Acquiree and Acquiree Subsidiary has (including the two
years preceding the date hereof has had) no plans which are subject to Irish
law.
 
4.19 Money Laundering Laws. The operations of Acquiree are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of international money laundering statutes of all
U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Acquiree with respect to the money
laundering laws is pending or, to the Knowledge of Acquiree, threatened.
 
4.20 Disclosure. The representations and warranties and statements of fact made
by Acquiree and the Acquiree Subsidiaries in this Agreement are, to the best
Knowledge of the Acquiree, as applicable, accurate, correct and complete and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 5

INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS


5.1 Indemnification. Subject to the provisions of this Article 5, the Acquiree
agree to, indemnify fully in respect of, hold harmless and defend Purchaser, the
Purchaser and each of the officers, agents and directors of Purchaser against
any damages, liabilities, costs, claims, proceedings, investigations, penalties,
judgments, deficiencies, including taxes, expenses (including, but not limited
to, any and all interest, penalties and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on (i) any claim, action, litigation or charge brought by the shareholders
of Acquiree pertaining to this Agreement and Acquiree’s authority to Close this
Agreement.
 
5.2 Survival of Representations and Warranties. Notwithstanding provision in
this Agreement to the contrary, the representations and warranties given or made
by Acquiree and Purchaser under this Agreement shall survive the date hereof for
a period of twelve (12) months from and after the Closing Date (the last day of
such period is herein referred to as the “Expiration Date”), except that any
written claim for breach thereof made and delivered prior to the Expiration Date
to the Party against whom such indemnification is sought shall survive
thereafter and, as to any such claim, such applicable expiration will not affect
the rights to indemnification of the Party making such claim; provided, however,
that any representations and warranties that were fraudulently made shall not
expire on the Expiration Date and shall survive indefinitely, and claims with
respect to fraud by Acquiree, the Acquiree Stockholders or Purchaser may be made
at any time.


ARTICLE 6

COVENANTS OF THE PARTIES


6.1 Corporate Examinations and Investigations. Prior to the Closing, each Party
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
Purchaser and Acquiree as each Party may request. In order that each Party may
have the full opportunity to do so, Purchaser and Acquiree, shall furnish each
Party and its representatives during such period with all such information
concerning the affairs of the other respective Party as may reasonably be
requested and cause Purchaser or Acquiree and their respective officers,
employees, consultants, agents, accountants and attorneys to cooperate fully
with each Party’s representatives in connection with such review and examination
and to make full disclosure of all information and documents requested by each
Party and/or its representatives. Any such investigations and examinations shall
be conducted at reasonable times and under reasonable circumstances, it being
agreed that any examination of original documents will be at each Party’s
premises, with copies thereof to be provided to each Party and/or its
representatives upon request.
 
6.2 Cooperation; Consents. Prior to the Closing, each Party shall cooperate with
the other Party to the end that the parties shall (i) in a timely manner make
all necessary filings with, and conduct negotiations with, all authorities and
other persons the consent or approval of which, or the license or permit from
which is required for the consummation of the Acquisition and (ii) provide to
each other Party such information as the other Party may reasonably request in
order to enable it to prepare such filings and to conduct such negotiations.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3 Conduct of Business. Subject to the provisions hereof, from the date hereof
through the Closing, each Party hereto shall (i) conduct its business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing, and (ii) not enter into
any material transactions or incur any liability not required or specifically
contemplated hereby, without first obtaining the written consent of Purchaser
and the Purchaser on the one hand and Acquiree and the holders of a majority of
voting stock of Acquiree common stock on the other hand. Without the prior
written consent of Purchaser, the Purchaser, Acquiree or the Acquiree
Stockholders, except as required or specifically contemplated hereby, each Party
shall not undertake or fail to undertake any action if such action or failure
would render any of said warranties and representations untrue in any material
respect as of the Closing.
 
6.4 Litigation. From the date hereof through the Closing, each Party hereto
shall promptly notify the representative of the other parties of any lawsuits,
claims, proceedings or investigations which after the date hereof are threatened
or commenced against such Party or any of its affiliates or any officer,
director, employee, consultant, agent or shareholder thereof, in their
capacities as such.
 
6.5 Notice of Default. From the date hereof through the Closing, each Party
hereto shall give to the representative of the other parties prompt written
notice of the occurrence or existence of any event, condition or circumstance
occurring which would constitute a violation or breach of this Agreement by such
Party or which would render inaccurate in any material respect any of such
Party’s representations or warranties herein.
 
6.6 Confidentiality; Access to Information.
 
(a) Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each Party agrees to maintain in confidence any
non-public information, including the existence of this Agreement, received from
the other Party, and to use such non-public information only for purposes of
consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one Party or their respective agents prior to receipt from the other Party;
(ii) information which is or becomes generally known; (iii) information acquired
by a Party or their respective agents from a third Party who was not bound to an
obligation of confidentiality; and (iv) disclosure required by law. In the event
this Agreement is terminated as provided in Article 8 hereof, each Party will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transaction contemplated hereby.
 
(b) Access to Information.
 
(i) Purchaser will afford Acquiree and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of Purchaser during the period prior to the Closing to obtain all information
concerning the business, including the status of product development efforts,
properties, results of operations and personnel of Purchaser, as Acquiree may
reasonably request. No information or Knowledge obtained by Acquiree in any
investigation pursuant to this Section 6.6 will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) Acquiree will afford Purchaser and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Acquiree during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of Acquiree, as
Purchaser may reasonably request. No information or Knowledge obtained by
Purchaser in any investigation pursuant to this Section 6.6 will affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.
 
6.7 Public Disclosure. Except to the extent previously disclosed or to the
extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no Party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other Party, which consent shall not be
unreasonably withheld. To the extent a Party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other Party prior to such disclosure.
 
6.8 Assistance with Post-Closing Reports and Inquiries. Upon the reasonable
request of Purchaser, after the Closing Date, each Acquiree Stockholder shall
use its, his or her reasonable best efforts to provide such information
available to it, including information, filings, reports, financial statements
or other circumstances of Acquiree occurring, reported or filed prior to the
Closing, as may be necessary or required by Acquiree for the preparation of the
post-Closing Date reports that Acquiree is required to file.


ARTICLE 7

CONDITIONS TO CLOSING


7.1 Conditions to Obligations of Purchaser. The obligations of Acquiree and the
Purchaser under this Agreement shall be subject to each of the following
conditions:
 
(a) Closing Deliveries. At the Closing, Acquiree and/or the Acquiree
stockholders shall have delivered or caused to be delivered to Purchaser the
following:
 
(i) this Agreement duly executed by Acquiree; and
 
(ii) resignations signed for all existing officers and Directors of the
Acquiree; and
 
(iii) legal opinion as detailed in Exhibit C; and
 
(iv) resolutions duly adopted by the Board of Directors of Acquiree, and if
necessary according to the Memorandum and Articles of Association of Acquiree,
by a majority of the shares of Common Stock of Acquiree, approving the following
events or actions, as applicable:
 
a.  
the execution, delivery and performance of this Agreement; and

b.  
the Acquisition and the terms thereof; and

c.  
fixing the number of authorized directors on the board of directors at 3
(Three); and

d.  
the appointment of Cristopher Grunewald, (TBD) and Eoghan Reid to serve on the
board of directors, immediately following the Closing; and



 
13

--------------------------------------------------------------------------------

 
 
(v) a certificate of good standing for Acquiree from its jurisdiction of
incorporation or other mutually agreeable party, dated not earlier than five (5)
days prior to the Closing Date; and
 
(vi) a certification signed by the Managing Director of Acquiree , in a form
reasonably acceptable to Purchaser and consistent with the terms of this
Agreement, authorizing the issuanceof the certificates representing the Acquiree
Shares, to be delivered pursuant to this Agreement registered in the name of the
Purchaser; and
 
(vii) a copy of the Certificate of Incorporation, and Memorandum and Articles of
Association of the Acquiree, as in effect on and as of the Closing Date, and a
copy of the resolutions of the Board of Directors of the Acquiree authorizing
and approving the Acquiree’ execution, delivery and performance of the
Transaction Documents, all matters in connection with the Transaction Documents,
and the transactions contemplated thereby; and
 
(viii) all corporate records, board minutes and resolutions, tax and financial
records, agreements, seals and any other information or documents reasonably
requested by Purchaser’ representatives with respect to Acquiree; and
 
(b) Representations and Warranties to be True. The representations and
warranties of Acquiree herein contained shall be true in all material respects
at the Closing with the same effect as though made at such time. Acquiree and
the Acquiree Stockholders shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.
 
(c) Liabilities. At the Closing, other than those liabilities as set forth on
Schedule 7.1, Acquiree shall have no liabilities, debts or payables (contingent
or otherwise), no tax obligations, and except as contemplated in this Agreement,
no material changes to its business or financial condition shall have occurred
since the date of this Agreement. All of the liabilities stated on Schedule 7.1
shall have accompanying pay off letters signed by each of the creditors therein;
 
(e) No Adverse Effect. The business and operations of Acquiree will not have
suffered any Material Adverse Effect.
 
(f) Due Diligence. Purchaser shall have completed, and be satisfied with its due
diligence review of Acquiree.
 
7.2 Conditions to Obligations of Acquiree. The obligations of Acquiree and the
Acquiree Stockholders under this Agreement shall be subject to each of the
following conditions:
 
(a) Closing Deliveries. On the Closing Date, Purchaser and/or the Purchaser
shall have delivered to Acquiree the following:
 
(i) this Agreement duly executed by Purchaser and the Purchaser;
 
(ii) resolutions duly adopted by the Board of Directors of Purchaser authorizing
and approving the execution, delivery and performance of this Agreement;
 
(iii) certificates representing the Exchange Shares of Purchaser in the names of
the Acquiree shareholders, as shown in the Exhibit B Signature Block of Acquiree
shareholders to this Agreement, to be delivered pursuant to this Agreement duly
endorsed or accompanied by duly executed stock powers or instruments of like
tenor; and
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Representations and Warranties True and Correct. The representations and
warranties of Purchaser and the Purchaser herein contained shall be true in all
material respects at the Closing with the same effect as though made at such
time. Purchaser and the Purchaser shall have performed in all material respects
all obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.
 
(c) No Adverse Effect. The business and operations of Purchaser will not have
suffered any Material Adverse Effect.
 
ARTICLE 8

TERMINATION


8.1 This Agreement may be terminated at any time prior to the Closing:
 
(a) by mutual written agreement of Acquiree and the Purchaser;
 
(b) by either Acquiree or the Purchaser if a governmental entity shall have
issued an order, decree or ruling or taken any other action, in any case having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Transaction, which order, decree, ruling or other action is final and
non-appealable;
 
(c) by the Purchaser, upon a material breach of any representation, warranty,
covenant or agreement on the part of Acquiree or the Acquiree Stockholders set
forth in this Agreement, or if any representation or warranty of Acquiree shall
have become materially untrue, in either case such that the conditions set forth
in Section 7.1 would not be satisfied as of the time of such breach or as of the
time such representation or warranty shall have become untrue, provided, that if
such inaccuracy in Acquiree’ representations and warranties or breach by
Acquiree or the Acquiree Stockholders is curable by Acquiree or the Acquiree
Stockholders prior to the Closing Date, then the Purchaser may not terminate
this Agreement under this Section 8.1 for thirty (30) days after delivery of
written notice from the Purchaser to Acquiree and the Acquiree Stockholders of
such breach, provided Acquiree and the Acquiree Stockholders continue to
exercise commercially reasonable efforts to cure such breach (it being
understood that the Purchaser may not terminate this Agreement pursuant to this
Section 8.1 if they shall have materially breached this Agreement or if such
breach by Acquiree or the Acquiree Stockholders is cured during such thirty (30)
day period); or
 
(d) by Acquiree, upon a material breach of any representation, warranty,
covenant or agreement on the part of Purchaser or the Purchaser set forth in
this Agreement, or if any representation or warranty of Purchaser or the
Purchaser shall have become materially untrue, in either case such that the
conditions set forth in Section 7.2 would not be satisfied as of the time of
such breach or as of the time such representation or warranty shall have become
untrue, provided, that if such inaccuracy in Purchaser’ or the Purchaser’
representations and warranties or breach by Purchaser or the Purchaser is
curable by Purchaser or the Purchaser prior to the Closing Date, then Acquiree
may not terminate this Agreement under this Section 8.1 for thirty (30) days
after delivery of written notice from Acquiree to Purchaser and the Purchaser of
such breach, provided Purchaser and the Purchaser continue to exercise
commercially reasonable efforts to cure such breach (it being understood that
Acquiree may not terminate this Agreement pursuant to this Section 8.1 if it
shall have materially breached this Agreement or if such breach by Purchaser or
the Purchaser is cured during such thirty (30) day period).
 
 
15

--------------------------------------------------------------------------------

 
 
8.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 8.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 8.1(d), Section 8.1(e) or Section 8.1(f) and
the proviso therein is applicable, thirty (30) days after) the delivery of
written notice of the terminating Party to the other parties hereto. In the
event of the termination of this Agreement as provided in Section 8.1, this
Agreement shall be of no further force or effect and the Transaction shall be
abandoned, except as set forth in Section 8.1, Section 8.2 and Article 9
(General Provisions), each of which shall survive the termination of this
Agreement.
 
ARTICLE 9

GENERAL PROVISIONS


9.1 Notices. Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the Party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth on the
signature pages hereof (or at such other address for a Party as shall be
specified by like notice). Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via email at the
email address set forth on the signature pages attached hereto prior to 5:30
p.m. (local time of the recipient) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (local time
of the recipient) on any business day, (c) on the second business day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the Party to whom such notice is required
to be given.


9.1.1. Notice Addresses:


The Purchaser:
6750 Westown Pkwy Ste-200-226
West Des Moines, IA 50266


The Acquiree:
Celtic Biotech Ltd.
9610 NW 24 Court
Sunrise, Florida 33322


With a Copy to:
Celtic Biotech Ltd.
Unit 11, Burnell Court, Northern Cross, Malahide Road
Dublin 17, Ireland


 
16

--------------------------------------------------------------------------------

 
 
9.2 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to sections and
articles of this Agreement unless otherwise stated.
 
9.3 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each Party’s anticipated
benefits under this Agreement.
 
9.4 Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.
 
9.5 Separate Counsel. Each Party hereby expressly acknowledges that it has been
advised to seek its own, and has obtained its own, separate legal counsel for
advice with respect to this Agreement, and that no counsel to any Party hereto
has acted or is acting as counsel to any other Party hereto in connection with
this Agreement.
 
9.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Iowa. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Iowa, without regard to the principles of
conflicts of law thereof. Each Party, and Mr. Eoghan Reid (a beneficiary
hereof), agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a Party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the County of Polk. Each Party, and Mr.
Eoghan Reid (a beneficiary hereof), hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Polk,
Iowa, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of the Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
Party, and Mr. Eoghan Reid (a beneficiary hereof), hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either Party, and Mr.
Eoghan Reid (a beneficiary hereof), shall commence an action or proceeding to
enforce any provisions of the Agreement, then the prevailing Party in such
action or proceeding shall be reimbursed by the other Party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
 
17

--------------------------------------------------------------------------------

 
 
9.7 Counterparts and Facsimile Signatures. This Agreement may be executed in two
or more counterparts, which together shall constitute a single agreement. This
Agreement and any documents relating to it may be executed and transmitted to
any other Party by facsimile, which facsimile shall be deemed to be, and
utilized in all respects as, an original, wet-inked manually executed document.
 
9.8 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by Purchaser, Acquiree, and holders of a
majority of the outstanding voting stock of Acquiree; provided that, the consent
of any Purchaser or Acquiree shareholder that is a Party to this Agreement shall
be required if the amendment or modification would disproportionately affect
such shareholder (other than by virtue of their ownership of Purchaser or
Acquiree shares, as applicable).
 
9.9 Parties In Interest. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective heirs, legal representatives, successors and assigns of the
parties hereto.
 
9.10 Waiver. No waiver by any Party of any default or breach by another Party of
any representation, warranty, covenant or condition contained in this Agreement
shall be deemed to be a waiver of any subsequent default or breach by such Party
of the same or any other representation, warranty, covenant or condition. No
act, delay, omission or course of dealing on the part of any Party in exercising
any right, power or remedy under this Agreement or at law or in equity shall
operate as a waiver thereof or otherwise prejudice any of such Party’s rights,
powers and remedies. All remedies, whether at law or in equity, shall be
cumulative and the election of any one or more shall not constitute a waiver of
the right to pursue other available remedies.
 
9.11 Expenses. At or prior to the Closing, the parties hereto shall pay all of
their own expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of their respective counsel
and financial advisers.
 
9.12 Recitals. The Recitals set forth in the preamble to this Agreement are
hereby incorporated in and made a part of this Agreement by this reference.
 
REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS


 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto execute this Share Exchange Agreement as
of the date first written in the preamble to this Agreement.
 
PURCHASER:
 
Celtic Biotech Iowa, Inc.
An Iowa Corporation
       
By:
/s/ Cristopher Grunewald    
Cristopher Grunewald, CEO
 

 
ACQUIREE:
      CELTIC BIOTECH LIMITED,
An Irish corporation
       
By:
/s/ Paul Reid    
Paul Reid, CEO
 

 
Mr. Eohan Reid,
for purposes of Section 9.6
       
By:
/s/ Eoghan Reid    
Eoghan Reid
 

 
 
19

--------------------------------------------------------------------------------

 


Exhibit A
Material Share Attributes of Celtic Biotech Iowa, Inc. Series B Preferred Shares
                                                                         

Par Value:   $5.00

Conversion Rate to Common:  1-1

Conversion Rights:
Convertible into common on a 1-1 basis

Votes: 1 vote per share upon conversion

Dividends: Payable on par with the Common Share Distributions

Preference:
Series B shall be preferred above all following series Preferred Shares and the
common stock, but after Series A Preferred Shares

Redemption:
Redeemable after 5 years from the date of issue

Redemption Value:
That value which the board determines above the Par value which is the total
company valuation X 50% Divided by the total common shares outstanding on a
fully diluted basis.

Automatic Conversion:
No Automatic Conversion

CALL Rights:
No CALL rights by the Issuer

PUT Rights:
No PUT rights to the Issuer



 
20

--------------------------------------------------------------------------------

 
 
Exhibit B
Exchange Share Chart


 
21

--------------------------------------------------------------------------------

 


Exhibit C
Acquiree Legal Opinion
 
7.1(a)(iii) legal opinion letter addressed to Purchaser provided by a law firm
accepted by Purchaser to address those items listed in 1.2(a) and the following:



 
a.  
Acquiree (a) is a Limited Company duly organized, validly existing, and in good
standing under the laws of Ireland, and (b) has the power and authority and the
legal right to own and operate its property and to conduct its business.




 
b.  
Acquiree has the power and authority to execute, deliver and perform the Share
Exchange Agreement to which it is a party and has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Share Exchange Agreement to which it is a party.




 
c.  
No consent, approval, authorization, order, filing, registration or
qualification of or with any person or entity (including, without limitation,
any governmental authority) is required in connection with the execution,
delivery or performance by Acquiree of the Share Exchange Agreement.




 
d.  
Acquiree has duly executed and delivered the Share Exchange Agreement to which
it is a party.




 
e.  
The execution, delivery and performance by Acquiree of the Share Exchange
Agreement to which it is a party will not (a) violate the Memorandum and
Articles of Associationof Acquiree, (b) violate any law applicable to Acquiree,
or (c) to our knowledge, violate any determination of an arbitrator or a court
or other governmental authority applicable to Acquiree.




 
f.  
To our knowledge, no litigation, investigation or proceeding of or before any
governmental authority are pending or threatened by or against Acquiree, or
against any of its properties or revenues, existing or future (a) with respect
to the Share Exchange Agreement or any of the transactions contemplated thereby,
or (b) which, if adversely determined, would reasonably be expected to have a
material adverse effect upon Acquiree.




 
g.  
The Acquiree has corporate authority to issue the shares of the Acquiree's
common stock to Purchaser.




 
h.  
The officers of the Acquiree were duly authorized by resolutions of the
Acquiree's Board of Directors to issue the shares of the Acquiree's common stock
to Purchaser.




 
i.  
The Acquiree is properly authorized to issue its common stock to Purchaser
pursuant to the corporation laws of the nation of Ireland.




 
j.  
To our actual knowledge, no litigation or other proceeding is now threatened or
pending in writing against the Acquiree in which an unfavorable decision,
finding or result would materially and adversely affect the Acquiree 's
financial condition or legal ability to perform its obligations as described in
the Share Exchange Agreement.




 
k.  
Upon executing the Share Exchange Agreement, the obligations described
thereunder will be obligations of the Acquiree, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 
 
22

--------------------------------------------------------------------------------

 